Leonard, J. I concur.
There was no restriction upon the plaintiff that he should not assist in recovering the duties paid under protest, even if Douglass and Ogden should continue their exertions. The plaintiff was restricted from interfering with the' proceedings of Douglass and Ogden.
The referees were limited in estimating the value of the plaintiff’s services, hut they were authorized in extending that valuation, if the proof was sufficient, as they have done, to one half of the whole recovery from the treasury.
There is no reason for disturbing their judgment.
Ingraham, J. concurred.
Judgment affirmed.
Clerke, Ingraham and Leonard, Justices.]